Citation Nr: 0324754	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  01-09 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred from April 13-17, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






REMAND

On October 7, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Using the release of information form 
submitted by the veteran in February 
2003, obtain any emergency room treatment 
records, hospital summaries, complete 
clinical records, x-ray studies or other 
imaging records, etc., pertaining to said 
treatment rendered April 13-17, 2001 at 
Palmetto Baptist Medical Center.  The 
appellant's assistance in obtaining these 
records should be requested as needed.  

2.  After the Palmetto Baptist records 
have been obtained, or it is indicated 
that they can not be found, contact the 
Columbia, South Carolina, VA Medical 
Center's Medical Administrative Services 
(MAS) and, if necessary, that Regional 
Office (RO) to search for and obtain 
appellant's MAS folder.  After it is 
found, the claims folder with the 
Palmetto Baptist records, and the MAS 
folder, should be submitted to the 
Columbia, South Carolina Medical Center 
for an opinion on the questions in 
Paragraph 3.

3.  After the above development has been 
attempted, make arrangements for the 
Columbia, South Carolina, VA Medical 
Center to have a physician(s) review the 
record and render opinion as to the 
following:

(a) Was the April 13-17, 2001 treatment 
appellant received at Palmetto Baptist 
Medical Center for a service-connected 
disability (including residuals of a 
perforation of the cecum that was awarded 
as if it was service-connected under 
38 U.S.C.A. § 1151 for VA medical 
malpractice) or a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability?

(b) Was the April 13-17, 2001 treatment 
appellant received at Palmetto Baptist 
Medical Center for a medical emergency, 
the nature of which was such that delay 
would have been hazardous to life or 
health?

(c) Were VA or other Federal facilities 
feasibly available to provide necessary 
care and services for appellant at the 
time of the April 13-17, 2001 treatment 
he received at Palmetto Baptist Medical 
Center, and if so, would appellant have 
been offered such treatment?  Would VA or 
other Federal facilities have had 
appropriate medical specialists available 
to provide the treatment he required at 
that time?  Would it have been 
reasonable, sound, wise, or practicable 
for appellant to have attempted to use VA 
or other Federal facilities before 
seeking treatment at Palmetto Baptist 
Medical Center or to obtain prior VA 
authorization for the services required?  

A complete rationale for the opinion(s) 
rendered should be provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



